DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent 9,182,550 B1 to Liu et al.
Regarding Claim 1, Liu discloses an article, comprising:
a first dual-fiber collimator, wherein the first dual-fiber collimator has a first port and a second port (Fig. 5B, dual fiber collimator on left with ports 1 and 2);
a second dual-fiber collimator, wherein the second dual-fiber collimator has a third port and a fourth port (Fig. 5B, dual fiber collimator on right with ports 3 and 4); and
a filter plate arranged between the first dual-fiber collimator and the second dual-fiber collimator (Fig. 5B, thin film filter between the collimators), 
wherein the first port, the second port, the third port, and the fourth port are configured to receive and/or transmit light (Fig. 5B, each port is configured to receive and transmit light.)
Regarding Claim 2, Liu discloses the light input at the first port is partially transmitted through the filter plate and traced to the fourth port, and the light input at the first port is reflected from the filter plate and traced to the second port (Fig. 4 shows the transmission/reflection spectrum of the filter; Fig. 5B, light input at port 1 is partially reflected to port 2 and partially transmitted to port 4.)
Regarding Claim 3, Liu discloses the light input at the second port is partially transmitted through the filter plate and traced to the third port, and the light input at the second port is reflected from the filter plate and traced to the first port (Fig. 5B light that is input at port 2 is reflected to port 1 and transmitted to port 3 according to the transmission/reflection spectrum of the filter shown in Fig. 4.)
Regarding Claim 4, Liu discloses wherein the light input at the third port is partially transmitted through the filter plate and traced to the second port, and the light input at the third port is reflected from the filter plate and traced to the fourth port (Fig. 5B, light that is input at port 3 is reflected to port 4 and transmitted to port 2 according to the transmission/reflection spectrum of the filter shown in Fig. 4.)
Regarding Claim 5, Liu discloses wherein: the light that is input at the fourth port is partially transmitted through the filter plate and traced to the first port, and the light that is input at the fourth port is reflected from the filter plate and traced to the third port. (Fig. 5B, light into port 4 is partially transmitted to port 1, and partially reflected to port 3.)
Regarding Claim 11, Liu discloses an article, comprising: 
a first dual-fiber collimator having a pair of first dual-fiber collimator ports (Fig. 5B, dual fiber collimator on left with ports 1 and 2); 
a second dual-fiber collimator having a pair of second dual-fiber collimator ports (Fig. 5B, dual fiber collimator on right with ports 3 and 4); and 
a filter plate arranged between the first dual-fiber collimator and the second dual- fiber collimator (Fig. 5B, thin film filter between the collimators), 
wherein light input to one port of the pair of the first dual-fiber collimator ports is partially reflected out another port of the pair of the first dual-fiber collimator ports and transmitted to one port of the pair of the second dual-fiber collimators (Fig. 5B, each port is configured to receive and transmit light.)
Regarding Claim 12, Liu discloses wherein: the pair of first dual-fiber collimator ports are a first port and a second port of the article, and the pair of second dual-fiber collimator ports are a third port and a fourth port of the article (Fig. 5B, ports 1-4.)
Regarding Claim 13, Liu discloses wherein the article is operable to: partially reflect light input into the first port to the second port where the reflected light is output and partially transmit light to the fourth port where the transmitted light is output (Fig. 4 shows the transmission/reflection spectrum of the filter; Fig. 5B, light input at port 1 is partially reflected to port 2 and partially transmitted to port 4.)
Regarding Claim 14, Liu discloses wherein the article is operable to: 
partially reflect light input into the second port to the first port where the reflected light is output and partially transmit light to the third port where the transmitted light is output (Fig. 5B light that is input at port 2 is reflected to port 1 and transmitted to port 3 according to the transmission/reflection spectrum of the filter shown in Fig. 4.)
Regarding Claim 15, Liu discloses wherein the article is operable to: partially reflect light input into the third port to the fourth port where the reflected light is output and partially transmit light to the second port where the transmitted light is output (Fig. 5B, light that is input at port 3 is reflected to port 4 and transmitted to port 2 according to the transmission/reflection spectrum of the filter shown in Fig. 4.)
Regarding Claim 16, Liu discloses wherein the article is operable to: partially reflect light input into the fourth port to the third port where the reflected light is output and partially transmit light to the first port where the transmitted light is output (Fig. 5B, light into port 4 is partially transmitted to port 1, and partially reflected to port 3.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 9,182,550 B1 to Liu et al. and United States Patent Application Publication 2018/0052076 A1 to Xia et al.
Regarding Claims 6 and 17, Liu does not expressly disclose wherein each port is an optical fiber terminated at its respective end with a fiber optic connector.
Xia discloses that optical fibers may connected to each other via splices or optical connectors (¶ 22.)
Before the filing date of the instant application, it would have been obvious for a person of ordinary skill in the art to use an optical connector at the end of each port (as disclosed by Xia) in the system disclosed by Liu.  The suggestion/motivation would have to been able to connect the device to an optical network without the use of a splicer or to select from one of the conventional ways known to connect optical fibers.
Liu and Xia are from the same art with regard to optical communications, and are therefore analogous art.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 9,182,550 B1 to Liu et al. and United States Patent 8,873,909 B1 to Wang et al.
Regarding Claim 10, Liu discloses the article is a 4-port thin-film filter (as discussed above) but does not expressly disclose the filter is used as a gain flattening filter.
Wang a substantially similar filter (Fig. 17) and further discloses the filter may be used as a WDM filter, a tap filter, or a gain flattening filter.
Before the filing date of the instant application, it would have been obvious for a person of ordinary skill in the art to use the filter of Liu as a gain flattening filter, as disclosed by Wang.  The suggestion/motivation would have been to use the filter in one of the known manners.
Wang is from the same art with respect to optical communication, and is therefore analogous art.
Allowable Subject Matter
Claims 7-9 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL G DOBSON/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        08/26/2022